In our original opinion the court said: "We have read the record carefully and concur in the finding of the trial judge that the Sherburne Industries, Inc., had no written contract of agency from the plaintiff to sell the land involved in this suit. Some parol testimony was introduced to show a verbal authorization to do so, but parol testimony cannot be received to establish an agency to sell land. R.C.C. art. 2992; Mumford v. McKinney, 21 La. Ann. 547. This testimony was doubtless admitted to prove that the plaintiff consented to, participated in, ratified or profited by, the contract, but the trial judge held, and our appreciation of the testimony leads us to the same conclusion, that the evidence fails to establish, with reasonable certainty, a single fact upon which a judgment against the plaintiff can be based."
Henry N. Sherburne, former president of Sherburne Industries, Inc., and of Triangle Farms, Inc., testified that: "I remember discussing this contract very thoroughly with the officials of the Triangle Farms, Inc., but do not remember whether it was ever reduced to writing and signed by the officials or not." Tr. p. 60.
This witness states that the contract provided "that Sherburne Industries was to sell the land at $250.00 per acre. The Triangle Farms, Inc., to receive $100 per acre, J.H. Cowan, Land Salesman, was to receive $100 per acre, and Sherburne Industries was to receive $50.00 per acre." Tr. p. 57.
This witness further states that the Triangle Farms, Inc., had the Evan Hall Plantation *Page 563 
subdivided into lots for the purpose of selling the farm, called "Triangle Farms," and that the Triangle Farms, Inc., furnished the money for building the house for Frank Harvey which was built on lot No. 5 of the said subdivision of the Evan Hall Plantation. Tr. p. 61.
Defendant, Frank Harvey, also testified that a house was built on the land for him to live in, and that he had dealings with a Mr. Churchill, who represented the Triangle Farms, Inc., "about the land, the house and one thing or other."
When defendant was asked what these dealings were, counsel for the Triangle Farms, Inc., objected to the question as inadmissible, and the objection was sustained by the trial judge. Tr. pp. 91, 94.
In other words, defendant was not permitted by the court below to introduce all of his parol testimony.
It is true that McGuire, secretary of plaintiff, testified that plaintiff had never received any consideration "under this contract of Harvey's." Tr. 99, 100.
However, this is a matter to be finally determined, after defendant has been granted full opportunity to present all of his parol testimony in the case.
It is well settled that parol testimony is inadmissible to establish an agency to sell land, and that defendant cannot establish title to the property in dispute by such proof. At the same time, parol testimony is, without doubt, admissible to show that plaintiff received the purchase price, or part of same, paid by defendant under a verbal agreement to sell, since defendant would have the clear *Page 564 
right, under such state of facts, to recover the amount so paid.
Our former decree in this case rejected the demand of defendant, as plaintiff in reconvention, at his costs.
For the reasons assigned, it is ordered that our original decree be amended so as to dismiss the demand of defendant, as plaintiff in reconvention, as of nonsuit, at his costs; and, as thus amended, our original decree is reinstated and affirmed.